DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species in the reply filed on 01 December 2020 is acknowledged.  The traversal is on the ground(s) that no additional search burden is present with respect to the subspecies of A1 and A2.  This is not found persuasive because the search for different shape memory materials involves multiple class searches, as plastic molding/shaping and metal working are in differing areas.  Additionally, the text searches required for plastic and metal shape memory materials are different (in that the names/compositions of the materials do not overlap).  Lastly, the manufacturing methods involved with forming a material engagement pad out of shape memory polymer and shape memory alloy differ, such that a search for each method is required.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01 December 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “an engagement state”.  There is already “an engagement state” introduced in claim 2, from which claim 3 depends and thus it is unclear if the claims are referring to different “engagement state”(s) or the same.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AUSEN (US7052636).
As to claim 1, AUSEN teaches a method for manufacturing a material engagement element pad assembly (Figure 4 teaches the completed assembly with material engagement elements (14) and a flexible pad (13).) comprising: cutting a pattern of material engagement element slots and respective material engagement elements into a sheet material thereby forming a material engagement element sheet (Figure 3 and Col. 4 Lines 66-67 teach a cutting of the substrate such that slots (areas between discrete elements (57)) form a pattern with the material engagement elements (57).) ; forming each material engagement element into a state which is perpendicular to a surface of the sheet material (Figure 2 and Col. 4, Lines 55-60 teach the extrusion of the material to form the material engagement elements (54) are perpendicular to the surface of the sheet.); inserting the material engagement elements into a temporary stabilizing material such that a distal end of each material engagement element is partially deployed into the temporary stabilizing material (Figure 1 and Col. 4, Lines 63-65 teach the insertion of the material into a cooling liquid (to stabilize the temperature and thus other material properties) and Figures 5 and 6 along with Col. 5, Lines 59-65 teach that the engagement elements are only partially deployed when they are placed in the cooling liquid in that they have not been heat treated yet.); and forming a flexible base material about a proximal end of each material engagement element such that the flexible base material encompasses the proximal end of each material engagement element thereby mechanically fixing each material engagement element into the flexible base material. (Col. 5, Lines 13-25 teach the stretching of the material after cutting, such that a flexible base material is formed (by stretching) about the proximal end of the material engagement elements.  The material engagement elements are mechanically fixed to the stretched base.)

As to claim 2, AUSEN teaches the method of claim 1 further comprising shape setting an engagement state into each material engagement element prior to forming each material engagement element into a state which is perpendicular to the surface of the sheet material. (As stated above in the rejection of claim 1, the forming step is where the material exits the extrusion die and the engagement elements (54) are perpendicular to the base sheet (53).  The die is described in col. 4, Lines 58-60 as having an opening that is shaped to form the strip (50) as shown in Figure 2.  During the “shaping”, the material is held in a position such that the engagement elements (54) are perpendicular to the sheet and are thus “shape set”.)

As to claim 5, AUSEN teaches the method of claim 1 wherein forming a flexible base material about a proximal end of each material engagement element further comprises forming the flexible base material about the sheet material. (Col. 5, Lines 13-25 teach the stretching of the material after cutting, such that a flexible base material is formed (by stretching).  This stretching occurs “about the sheet material”.)

Allowable Subject Matter
  s 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Examiners best art does not teach or obviate the l. The claim requires the formation of a particular shape for the material engagement elements using a top and bottom die to force the element into the desired orientation.  While some references taught the use of pressure and rollers/die to deform the material (See AUSEN (US7052636), AUSEN ‘185 (US7067185), CLUNE (US6224807) and TACHAUER (US20050246879), none of the prior art of record taught or disclosed the shape setting methods as claimed.  
Examiners best art does not teach or obviate the limitations of dependent claim 4.  The claim requires the use of a shape memory material and based on the election of species dated 01 December 2020, this material is required to be a shape memory alloy.  Some references in the art teach the use of shape memory alloys in “material engagement pads” (See KIRBY (US20150327634), ELIPPER (US6546602), and OTTAVIANI (US7020938)), yet none of the prior art disclosed its production using a method as in claim 1.  If the claim was to be incorporated into Claim 1, the language would need to be amended to reflect the species election made in the reply 01 December 2020.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        15 January 2021